Opinión del Tribunal.

Considerandoque según la sección R de la ley estable-ciendo el auto de Mandamus, dicho auto es altamente privile-giado, y por tanto sólo puede solicitarse á falta de un recurso *118ordinario para obtener el cumplimiento de algún acto qué en dicho auto se exprese y que esté dentro de las atribucio-nes ó deberes de la persona, corporación ó autoridad á que vaya dirigido.
Considerando: que la solicitud de Müllenhoff y Korber no concreta ó determina el acto ó actos á que deba dar cumplimiento desde luego el Tribunal de Humacao, pues pide se ordene á dicho Tribunal que, atemperándose á la Ley Hipotecaria y su Reglamento, admita y dé toda su tramitación íntegra á las demandas ejecutivas hipotecarias que tengan interpuestas, ó hayan de interponer, contra la hacienda “ Ingenio” y sus pertenencias; y ante la genera-lidad de esa súplica es improcedente el auto de Mandamus perentorio solicitado, ordenando acto ó actos cuya ejecución no puede ser absoluta, sino que se subordina á las gestiones de Müllenhoff y Korber.
Considerando: que con arreglo á la sección 14 de la Ley para asegurar la efectividad de sentencias, cualquiera de las partes en el curso de un juicio puede formular pretensiones con relación al aseguramiento de sentencias, y esas preten-siones deben sustanciarse en pieza separada, en la forma que dicha sección previene: por lo que es obvio que Müllenhoff y Korber pueden reclamar contra el auto que dictó el Tribunal de Humacao en 21 de Mayo próximo pasado, y si bien hoy no pueden hacerlo por existir pendiente una cues-tión de competencia, resuelta ésta tendrán expedito su dere-cho para formular las pretensiones que tengan por conve-nientes ante el Tribunal que resulte competente.
Se resuelve no haber lugar á expedir el auto de Mandamus solicitado por la Sociedad Mercantil Müllenhoff y Korber.
Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados Hernández y MacLeary.
Juez disidente : Sr. Figueras.